Citation Nr: 0301380	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-02 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUE

Whether the VA may recoup additional compensation paid 
under 38 U.S.C.A. § 1151 due to receipt of an award 
settlement of a tort claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of 
a Regional Office of the Department of Veterans Affairs, 
which reduced the veteran's disability compensation in 
order to recoup the amount of compensation received as 
part of a tort claim settlement against the VA.  The 
veteran filed a timely Notice of Disagreement regarding 
this decision, and this appeal was initiated.  


REMAND

In his February 2002 VA Form 9, the veteran requested a 
personal hearing in Washington, D.C., before a member of 
the Board.  Such a hearing was scheduled for October 2002; 
however, the veteran was unable to attend, due to medical 
complications.  In September 2002, he informed the RO that 
he would be unable to attend his October 2002 Board 
hearing, and moved instead for a teleconference hearing at 
the RO before a member of the Board.  In a December 2002 
ruling, the Board granted the veteran's request for a 
video conference hearing.  Therefore, this claim must be 
remanded for the scheduling of such a hearing.  

The RO should schedule the veteran for 
a video conference hearing before a 
member of the Board as soon as 
practicable.  The veteran and his 
representative should also be afforded 
timely notice thereof.  

By this action, the Board takes no position on the 
ultimate outcome of this appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




